Title: Thomas Jefferson to George Jefferson, 21 August 1811
From: Jefferson, Thomas
To: Jefferson, George


          
                  Dear Sir 
                   
		   
                     Poplar Forest 
                     Aug. 21. 11.
          
		  
		        
		  I have sold my wheat crop of this place at what shall be given in Richmond from the 16th of the present, to the 25th of the ensuing month, deducting 2/ for carriage & all other expences. I must rely on your friendship to be on the watch for this maximum, and to be furnished at the close of the period with a certificate by which I may
			 settle with the purchaser. that of Albemarle I shall have ground and sent down as flour, in the fall or winter, according to the prospect of prices.
               We have here a more promising crop of tobacco than that of the last year. the quality of that was admitted to have been equal, or superior to any brought to Lynchburg, & as well handled. it brought, as I am told 13½ D. in Richmond, while I got here but 7.D. I had been persuaded to believe that the prices here were quite equal, & sometimes superior to those of Richmond, deducting carriage. this I find is a mere puff, and that buyers have a different gage. four of the capital purchasers offered me 7.D. for that crop of tobo and not one would go a cent beyond that. this coincidence imposed on me for the moment, and lost me 2000.D. which would have counted pleasingly to us all at the bank. but it proves the ratio of the profits aimed at here, & that they are immoderate. I set out for Monticello tomorrow. accept assurances of my constant affection.
          
            Th:
            Jefferson
        